DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US PGPub 2002/0083980), hereinafter “Nakajima”, in view of Mack et al. (US PGPub 2018/0223746), hereinafter “Mack”, in further view of Channing (US Patent No. 5,887,572).
Regarding claim 1, Nakajima discloses a fuel module interposed between an engine and a container storing a compressed gas, comprising:
an inlet (28) via which the fuel module is coupled to the container (20 and the inlet receives compressed gas from the container at a first pressure, first temperature, and a first flow rate (Paragraphs [0046]-[0047]);
a first filter (39) in fluid communication with the inlet, the first filter is configured to filter the compressed gas at the first pressure, the first temperature, and the first flow rate (Paragraph [0049]);
a regulator (41) in fluid communication with the first filter, the regulator is configured to adjust the compressed gas from the first pressure to a second pressure lower than the first pressure after the compressed gas is filtered and from the first flow rate to a second flow rate (Paragraph [0050]);

a temperature sensor (27) configured to output a first temperature reading for the compressed gas within the fuel module (Paragraph [0046]);
a second filter (30) in fluid communication with the regulator, the second filter is configured to filter compressed gas at the second pressure, and the second flow rate (Paragraph [0047]); and
an outlet (outlet of second filter 30) via which the fuel module is coupled to the engine, the outlet delivers compressed gas from the second filter to the engine at the second pressure, the second temperature, and the second flow rate (Paragraph [0047]).
Nakajima is silent regarding wherein the adjustment of the compressed gas from the first temperature to the second temperature is based at least in part on the first temperature reading. While this limitation is an intended use of the fuel temperature component, Nakajima does not disclose that the fuel temperature component receives a signal from the temperature sensor.
However, Channing discloses a fuel module comprising a fuel temperature component configured to adjust fuel from a first temperature to a second temperature within a target range associated with the engine and the real-time condition of the engine based at least in part on a first temperature reading from a temperature sensor (Col 4 line 43-Col 5 lines 44).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Nakajima, by the adjustment of the compressed gas from the first 
Nakajima is silent regarding a wireless communication component operably coupled to an associated external network, wherein the second pressure, the second temperature, and the second flow rate are adjusted in real-time based on signals received at the wireless communication component from the associated external network.
However, Mack teaches a fuel module comprising:
a wireless communication component operably coupled to an associated external network that is external to a vehicle having the fuel module (Paragraph [0156],[0193]-[0197],[0224]),
wherein pressure, temperature, and flow rate are adjusted in real-time based on signals received at the wireless communication component from the associated external network (Paragraph [0112]-[0120]).
While Nakajima teaches that the regulator and temperature component are manually adjusted, Mack teaches it is advantageous to have fuel modules controlled remotely by wireless communication (Paragraph [0193]-[0194]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Nakajima, by a wireless communication component operably coupled to an associated external network that is external to a vehicle having the fuel module, wherein the second pressure, the second temperature, and the second flow rate are adjusted in real-time based on signals received at the wireless communication component from the associated external network, as taught by Mack, for the purpose of remote monitoring and control (Paragraph [0193]).

Regarding claim 7, Nakajima discloses wherein the fuel temperature component is operably associated with:

one or more lines that cycle a fluid through a portion of a body of the fuel module surrounding the gas path to change a temperature of the gas path (Paragraph [0051]).

Regarding claim 10, Nakajima discloses the fuel module comprises a set of sectional modules removeably couple together, the set of modules includes:
a first sectional module (RA) have  the first filter, the regulator, and the inlet,;
a second sectional module (30) having the second filter and the outlet,
wherein a gas path is formed between the first sectional module and the second sectional module when coupled, the gas path directs flow between the first sectional module and the second sectional module (Paragraph [0048]).

Regarding claim 11, Nakajima discloses the first filter is a high pressure filter configured to filter a fluid having a pressure above 3100 psi (Paragraph [0050]), and
the second filter is a low pressure filter configured to filter a fluid having a pressure below 100 psi (Paragraph [0050]; Apparatus defined by what it is, not what it does, fuel module disclosed by Nakajima is capable of this function).

Claims 3-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, Mack, and Channing in further view of Toale et al. (US PGPub 2014/0090723), hereinafter “Toale”.
Regarding claim 3, the combination of Nakajima, Mack, and Channing teaches a first sensor (26) configured to output a first pressure reading for the compressed gas in the container (Nakajima Paragraph [0046]).

However, Toale teaches a fuel module interposed between an engine and a container storing a compressed gas, comprising:
an inlet via which the fuel module is coupled to the container (102) and the inlet receives compressed gas from the container at a first pressure, a first temperature, and a first flow rate (Paragraphs [0024]);
a first filter (208) in fluid communication with the inlet, the first filter is configured to filter the compressed gas at the first pressure, the first temperature, and the first flow rate (Paragraph [0028]);
a regulator (210/214) in fluid communication with the first filter, the regulator is configured to adjust the compressed gas from the first pressure to a second pressure lower than the first pressure after the compressed gas is filtered and from the first flow rate to a second flow rate (Paragraphs [0028]-[0030]); and
an outlet via which the fuel module is coupled to the engine, the outlet delivers compressed gas to the engine at the second pressure, the second temperature, and the second flow rate (Paragraph [0024]).
wherein the real-time adjustment of the first pressure to the second pressure is based at least in part on the first pressure reading from the first sensor (Paragraphs [0030]-[0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Nakajima, by the real-time adjustment of the first pressure to the second pressure is based at least in part on the first pressure reading from the first sensor, as taught by Toale, for the purpose of providing desirable pressure and flow while accounting for factors affecting performance (Paragraph [0008]).


Nakajima is silent regarding a second sensor that also is configured to detect a second pressure reading for the compressed gas after receipt into the inlet. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second sensor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Regarding claim 5, the combination of Nakajima/Mack/Channing/Toale teaches a third sensor (42) configured to output a third pressure reading for the compressed gas output from the regulator, wherein the real-time adjustment of the first pressure to the second pressure is based at least in part on the third pressure reading from the third sensor (Nakajima Paragraph [0050]; Toale Paragraph [0032]).

Regarding claim 6, the combination of Nakajima/Mack/Channing/Toale teaches a fourth sensor (35) configured to detect a fourth pressure reading for the compressed gas at the outlet, wherein wherein the real-time adjustment of the first pressure to the second pressure is based at least in part on the fourth pressure reading from the fourth sensor (Nakajima Paragraph [0047]; Toale Paragraph [0032]).

Regarding claim 9, the combination of Nakajima/Mack/Channing/Toale a flow rate sensors further configured to output a first flow rate reading for the compressed gas within fuel module, 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Mack in further view of Toale et al. (US PGPub 2014/0090723), hereinafter “Toale”.
Regarding claim 15, Nakajima discloses a fuel module connected between an engine and a container storing a compressed gas used as an alternative fuel for a vehicle, comprising:
an inlet (28) via which the fuel module receives the compressed gas from the container (20) at a first pressure, a first temperature, and a first flow rate (Paragraphs [0046]-[0047]);
an inlet pressure sensor (26) that outputs an inlet pressure reading for the compressed gas at the inlet (Paragraph [0046]);
a container pressure sensor that outputs a container pressure reading for the compressed gas in the container (Nakajima Paragraph [0047]);
a fuel module temperature sensor (27) that outputs a fuel module temperature reading for the compressed gas within the fuel module (Paragraph [0046]);
a regulator (41) configured to adjust the compressed gas from the first pressure to a second pressure lower than the first pressure, and from the first flow rate to a second flow rate (Paragraph [0050]);
a fuel temperature component configured to adjust the compressed gas from the first temperature to a second temperature within a target range associated with the engine and the real-time condition of the engine (Paragraph [0051] - the limitation “configured to adjust the compressed gas from the first temperature to a second temperature within a target range associated with the engine and the real-time condition of the engine” is considered an intended use of the fuel temperature component that the fuel temperature component disclosed by Nakajima is capable of performing);

an entry filter (39) that removes contaminants from the material prior to entry to the regulator (Paragraph [0049]);
a exit filter (30) that removes contaminants from the material after exiting the regulator (Paragraph [0048]); and
an outlet (outlet of 30) via which the fuel module delivers the compressed gas to the engine of the vehicle at the second pressure, the second temperature, and the second flow rate (Paragraph [0047]).
Nakajima is silent regarding a fuel module flow sensor that outputs a fuel module rate reading of the compressed gas within the fuel module.
However, Toale teaches a fuel module interposed between an engine and a container storing a compressed gas, comprising: a fuel module flow sensor that outputs a fuel module rate reading of the compressed gas within the fuel module (Toale Paragraphs [0026],[0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Nakajima, by a fuel module flow sensor that outputs a fuel module rate reading of the compressed gas within the fuel module, as taught by Toale, for the purpose of providing desirable pressure and flow while accounting for factors affecting performance (Paragraph [0008]).
Nakajima is silent regarding a wireless communication component operably coupled to an associated external network that is external to a vehicle having the fuel module, wherein pressure, temperature, and flow rate are adjusted in real-time based on signals received at the wireless communication component from the associated external network.
However, Mack teaches a fuel module comprising:

wherein pressure, temperature, and flow rate are adjusted in real-time based on signals received at the wireless communication component from the associated external network (Paragraph [0112]-[0120]).
While Nakajima teaches that the regulator and temperature component are manually adjusted, Mack teaches it is advantageous to have fuel modules controlled remotely by wireless communication (Paragraph [0193]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Nakajima, by a wireless communication component operably coupled to an associated external network that is external to a vehicle having the fuel module, wherein the second pressure, the second temperature, and the second flow rate are adjusted in real-time based on signals received at the wireless communication component from the associated external network, as taught by Mack, for the purpose of remote monitoring and control (Paragraph [0193]).

Regarding claim 16, Nakajima teaches a first sectional module (RA) that includes the inlet filter, the regulator, and the inlet; and a second sectional module (30) that includes the exit filter, and the outlet; wherein the first sectional module and the second module are removeably coupled together (Paragraph [0048]).

Regarding claim 17, Nakajima teaches an outlet pressure sensor (42) that outputs the outlet pressure reading for the compressed gas at the outlet (Paragraph [0050]).

.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, Mack, and Toale in view of Channing.
Regarding claim 23, Channing teaches a fuel module comprising a fuel temperature component configured to adjust fuel from a first temperature to a second temperature within a target range associated with the engine and the real-time condition of the engine based at least in part on a first temperature reading from a temperature sensor (Col 4 line 43-Col 5 lines 44) for the purpose of protecting the fuel filter from damage (Col 2 lines 22-58).
The combination of Nakajima/Mack/Toale and Channing teaches the second pressure, the second temperature, and the second flow rate are adjusted in real-time further based on the inlet pressure reading, the container pressure reading, the fuel module temperature reading, and the fuel module flow rate reading (Toale Paragraph [0032]; Channing Col 4 line 43-Col 5 lines 44).

Regarding claim 24, the combination of Nakajima/Mack/Toale/Channing teaches the second temperature, and the second flow rate are adjusted in real-time further based on readings from a processor of the vehicle (Mack Paragraph [0243]; Toale Paragraph [0032]; Channing Col 5 lines 1-7).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, Mack, and Channing in view of Falc’hon et al. (US PGPub 2016/0317959), hereinafter “Falchon”.

However, Falchon teaches a fuel module comprising a purge component configured to redirect fluid through the second filter to a containment vessel to clean the second filter (Paragraph [0002],[0015]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Nakajima/Mack/Toale, by a purge component configured to redirect fluid through the second filter to a containment vessel to clean the second filter, as taught by Falchon, for the purpose of facilitating regeneration of the particulate filter.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, Mack, and Toale in view of Falc’hon et al. (US PGPub 2016/0317959), hereinafter “Falchon”.
Regarding claim 19, Nakajima/Mack/Toale are silent regarding a purge component configured to redirect a fluid flow through the exit filter to a containment vessel to clean the exit filter.
However, Falchon teaches a fuel module comprising a purge component configured to redirect a fluid flow through the exit filter to a containment vessel to clean the exit filter (Paragraph [0002],[0015]).

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
Applicant argues “Utilizing the hot water passage 37 (which regulates a temperature of the regular [sic] body) to adjust a temperature of the fuel would be inefficient, unpredictable, and unreliable. One of ordinary skill in the art would not expect to successfully achieve adjusting a to a second temperature within a target range associated with the engine and the real-time condition of the engine using the hot water passage 37”. 
Argument does not replace evidence where evidence is necessary. See MPEP 2145(I). Applicant has provided no evidence nor any reasoning to support their claim. Nor has Applicant provided any evidence of the structure of their disclosed “fuel temperature component” differs, nor any evidence of how it structurally differs from the component disclosed by Nakajima, nor any evidence of how that difference would result in a greater likelihood of success. On the contrary, based upon the original disclosure, Applicant’s disclosed fuel temperature component appears to use the same mechanism as Nakajima for adjusting the temperature of the compressed gas. Paragraph ¶54 of the original disclosure states “The one or more lines 210 can be utilized to maintain or adjust a temperature for the module or sectional modules the material is being processed through in the fuel module system 104 and, in turn, adjust or maintain a temperature of the material within the fuel module system 104.” The disclosure provides no further details for how the fuel temperature component adjusts the temperature. Thus, it would appear that Applicant is utilizing the hot water lines that they have disparaged in Nakajima. Without further disclosure, Applicant would appear to be arguing that their invention is inoperable. However, a person having ordinary skill in the art would recognize that hot water lines are used routinely in engines and their associated components as part of heat exchangers in order to regulate the temperature of a secondary material. The thermal transfer properties of water, engine coolant, heat exchangers such as the regulator RA, and gaseous fuel are well known and understood in the art. The passing hot water through the regulator on the temperature of the gaseous fuel would yield predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747